Citation Nr: 1434851	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  10-29 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 2004 to June 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction over the Veteran's claim was subsequently transferred to the VA RO in Albuquerque, New Mexico.

The Board notes that there is a paperless, electronic Virtual VA claims file associated with the Veteran's claim.  A review of the documents in that file reveals that certain documents, including VA treatment records, are relevant to the issue on appeal and have been reviewed by the RO.  The Board notes that there is no paperless, electronic VBMS claims file associated with the Veteran's claim.


FINDINGS OF FACT

1.  The Veteran's combined disability rating was at least 80 percent throughout the appeal period, and his PTSD was rated at least 70 percent throughout the appeal period.

2.  The Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has been rated at least 70 percent disabled throughout the entire appeal period.  His service-connected conditions include (1) posttraumatic stress disorder (PTSD) (70 percent disabling with periods of 100 percent based on hospitalization from March 23, 2010, to May 31, 2010, and August 22, 2011, to September 31, 2011); (2) thoracolumbar strain (10 percent); (3) residuals of a fracture of the third metatarsal on the right hand (10 percent); (4) tinnitus (10 percent); (5) multiple small bowel enterotomies with sigmoid colon laceration status post ostomy with repair (10 percent); (6) right upper lip scar (10 percent); (7) retained shrapnel on the bridge of the nose with a minor scar (10 percent); (8) residuals of a left metacarpal fracture (0 percent); (9) tear of the intranasal musical with fracture of the nose (0 percent); (10) retained shrapnel of the left ear with a minor scar (0 percent); (11) a superficial shrapnel wound with retained shrapnel in the right neck with a minor scar (0 percent); (12) a shrapnel wound with residual scars on the left forearm, upper arm, right lower leg, right upper leg, and left thigh (0 percent); (13) second degree burn of the lower back with a residual scar (0 percent); (14) a superficial shrapnel wound of the right thumb with retained shrapnel with a minor scar (0 percent); (15) a surgical scar on the abdomen associated with multiple small bowel enterotomies with sigmoid colon laceration status post ostomy with repair (0 percent); (16) a second degree burn of the bilateral hands with residual scars (0 percent); and (17) a scar on the left chest from a chest tube (0 percent).  He thus meets the schedular criteria for a TDIU for the entire appeal period.  Therefore, the only issue for resolution on appeal is whether the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  To be awarded TDIU due to service-connected disorders, in addition to meeting the schedular requirements, the Veteran's service-connected disabilities, standing alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Board finds that the appeal should be granted.  Two medical opinions of record reflect occupational impairment due to service-connected disorders.  A third notes that the Veteran was attending school but only taking the minimum number of classes.  The competent and credible lay statements also indicate the Veteran left two jobs because of his service-connected disabilities.  The Veteran worked from April to May 2012 for about 24 to 32 hours a week as a night stocker.  He was terminated for failing to show and not calling.  The Veteran claims this was related to a medical problem after he was assaulted in a bar.  The Veteran also worked full time for the New Mexico Department of Transportation from September 2012 to November 2012, during which time he performed highway maintenance, roadwork, and traffic control.  His employer did not specify why he was terminated.  The Veteran also stated that he worked as a call agent for approximately 30 hours per week from December 2008 to March 2009.  

In his July 2010 substantive appeal, the Veteran described his PTSD symptoms, such as flashbacks, panic attacks that lasted anywhere from 20 minutes to two hours, isolation, irritability, difficulty concentrating, and an exaggerated startle response.  Regarding work, he said that he has not been able to work because he cannot work and go to his mental health appointments at the same time.  He stated that after working as a call agent he "just couldn't do it anymore. . . I couldn't concentrate long enough to type what they were saying.  I can't deal with other people's problems."  He then said that he tried to find a job at a gas station but eventually gave up because he realized that having a job would make everything harder.  The Veteran also wrote that every few weeks there times where he felt so depressed that he just did not want to do anything during the day.  

At the April 2011 RO hearing, the Veteran testified that he left his job in customer service due to his PTSD.  He found it hard to work around so many other people and the type of job was making him anxious.  He again stated that he just could not do the job.  The Veteran further described his memory loss and how he had to rely on his mother a lot.  He also said he had panic attacks a few times a week.  

At a VA examination in August 2009, the Veteran reported that relationships were difficult with other people because he was irritable and anxious.  He also described symptoms such as anxiety, nightmares, flashbacks, startle response, difficulty concentrating, anger, isolation, feelings of hopelessness, and panic attacks.  However, the examiner wrote that the Veteran's PTSD had not yet negatively affected his work other than having to leave work to go to appointments.  

The Veteran also told his social worker in December 2009 that he had difficulty keeping his job, managing his PTSD, and maintaining his medical appointments.  He was not working at that time and stated he was unable to work due to his PTSD.  When asked for examples of this, the Veteran described nightmares, isolation that led to drinking alcohol, and lots of reruns of everything from the explosion.  A mental status examination revealed that the Veteran was engaged in the discussion and appeared to have some insight; his appearance was appropriate and neat; he was alert and oriented on all axes; motor and verbal skills were within normal limits and appropriate; he was cooperative and engaged in session; and had an affect congruent with a flat and depressed mood.  The social worker also noted that the Veteran still had nightmares, decreased interests, low energy, problems with concentration in that he had difficulty remembering things and needed a quiet room if he was going to read, and occasional extreme anxiety with frequent nervousness.  

The Veteran then received inpatient care at the Roseburg VA Medical Center from March 2010 to May 2010.  Upon discharge, the Veteran was noted to have debilitating symptoms, including isolation, thoughts of war, nightmares, feelings of hopelessness, anhedonia, difficulty concentrating, hypervigilance, panic attacks, and the inability to sustain relationships.  The clinical team, in conjunction with the Veteran's outpatient provider, determined that the Veteran could not reasonably be expected to sustain employment for the foreseeable future and any employment would be a predictable contributing factor in the worsening of his psychiatric condition.  This sentiment was repeated after the Veteran was hospitalized from August 2011 to September 2011.  After both hospitalizations, the Veteran was assigned a global assessment of function (GAF) score of 30, representing serious impairment in communication or judgment or an inability to function in almost all areas.  

Finally, at an April 2011 VA examination, the Veteran had intrusive memories, nightmares, flashbacks, physiological reactivity to triggers, avoidance, diminished interest, social distancing, sleep disturbance, intolerance/anger, difficulty concentrating, and hypervigilance.  During the interview, the Veteran's psychomotor activity ranged from calm to sitting in his chair with his head down looking at the floor to nervousness.  He exhibited an affective range from withdrawn to anxious, and he had an overall anxious mood.  Compared to his previous examination in August 2009, the Veteran's impairment in functioning was improved in schooling.  The examiner found that the Veteran had reduced reliability and productivity due to a flattened affect, depressed mood, unexpected panic attacks occurring at least two to three times a week, difficulty with concentration that was affecting his short term memory and causing him to have to read and reread written materials, and disturbances of motivation and mood.  The examiner concluded that PTSD did not appear to affect the Veteran's ability to attend college.  However, the examiner pointed out that the Veteran was taking the minimal number of classes and was attending group therapies when he was not in school.  The Veteran was not working and was trying to focus on school and getting his life in order again.  

Aside from his hospitalizations, the Veteran's GAF scores ranged from 45 to 58 during the appeal period.  A GAF score of 41 to 50 represents serious symptoms or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).   

The Veteran's PTSD caused isolation, anxiety, panic attacks, irritability, anger, hypervigilance, difficulty concentrating, nightmares, flashbacks, memory loss, and sleep disturbances.  These symptoms have been described as debilitating.  Furthermore, the Veteran credibly testified that he just could not work anymore due to his PTSD symptomatology.  This was demonstrated by his short tenure at three jobs since active duty.  

Although the Veteran's August 2009 VA examiner found that PTSD was not yet affecting his ability to work and his April 2011 VA examiner stated that his PTSD was not affecting his ability to attend college, the Board will resolve all reasonable doubt in the Veteran's favor in finding that his service-connected disabilities preclude him from securing and maintaining substantially gainful employment.  In this regard, the Board observes that the two hospital discharge reports stated that the Veteran could not work and that working would make his symptoms worse.  The April 2011 VA examiner indicated that the Veteran was taking only the minimal number of classes and attending group therapy sessions when he was not in school.  The Veteran competently and credibly testified that his PTSD symptoms directly caused him to be unable to perform the jobs he has held since service.  Taken together, the Board finds that the evidence demonstrates that the Veteran is unable to secure and maintain substantially gainful employment. Therefore, entitlement to TDIU is granted.


ORDER

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


